Title: Deposition by James Lewis, with Queries Posed by Thomas Jefferson and David Michie, 1 July 1812
From: Lewis, James,Michie, David,Jefferson, Thomas
To: 


          
            Albemarle County to wit—
            The deposition of James Lewis taken at the house of John Watson in the town of Milton which is agreed between David Michie and Thomas Jefferson on the 1t of July 1812 shall have the same effect in any subsequent difference or litigation as if it had been taken in perpetual memorial of the testimony of the said Lewis by a bill in Chancery exhibited by the said Jefferson and a decree thereon leaving the question whether Colo Lewis is interrested or not to be left to the tribunal before which this may come.
            This deponent being first sworn deposeth and saith that some time in thehe was applied to by John Henderson to become his security for some considerable debts to which this deponent objected unless there was some other person to join him in the security and property sufficient to indemnify them to be conveyed in Trust for their benefit. After some time the said John Henderson informed this deponent that Matthew Henderson would join in the securityship and he the said John Henderson was willing to convey to this deponent and Matthew Henderson property sufficient to cover the debt for which we might become bound; Accordingly the said Matthew Henderson with this deponent became bound, and the said John Henderson conveyed to us property as we thought to a considerable amount as will appear by the said instrument which was shortly after committed to record in the County Court of Albemarle, among other things conveyed there was a part of a tract of land lying on the waters of hardware river adjoining Copeland & others a quantity of land laying in Kentucky and an undivided property in some lots in the town of Milton, the life estate of Mrs Elizabeth Henderson in a house and land ajoining thereto, then in possession of Thomas Eston Randolph and a piece of land containing perhaps about 6 acres said to include a mill seat. That this deponent sent to Kentucky to know the situation of the land in Kentucky, and had for answer that Henderson had but little land there; that the land conveyed by him to this deponent and Matthew Henderson had been sold, or the greater part thereof by a certain James L Henderson who, he stated acted under a power from his brother John Henderson for that purpose that some time after the said deed before alluded to was recorded, the said Matthew Henderson and this deponent proceeded to advertize the said property in some one of the public newspapers of the City of Richmond (Pleasants’ as well as recollected) agreeable to the intent & meaning of sd instrument and proceeded to sell the same before the door of the Tavern then owned by Triplett T Estes on the first day of Albemarle Court, there being several hundred people present and on the court green, that this deponent became the purchaser of all the property; that this deponent observed to John Henderson that he was afraid he should lose considerably by becoming his security & mentioned to him the said John that the lands he had conveyed for the benefit of Matthew Henderson and this deponent laying in Kentucky were all or the greater part thereof sold by his brother James L Henderson who said he acted under his authority, the said John denied having given such authority and said the lands or the value of them could easily be recovered, and mentioned the mill seat that he had conveyed us was immencely valuable, I told him I did not conceive it to be so valuable as he represented it to be, for that Mr Craven Peyton set up a claim to the mill seat or a part thereof. Jno Henderson observed to this deponent that Peytons claim was a mere nothing that probably all he pretended to claim was only a small corner of a lot where the water would have to pass thro’ and the court would easily give the priviledge to have a writ of ad quod damnum, and in that case the verdict of a Jury could be very small as to damages I told him I knew but little as to the value of the mill seat, that I never expected to build another mill in this state he then went on to present the great advantages it possessed, and said that a mill could be erected at a trifling expence that a few hands in a few days could take the water out of the river and through it in the still house spring branch and that a small dam near the bridge at the mouth of the branch just above where it emties in the river could be sufficient to make one of the best mills in the county. he the said John further stated to this deponent when he asked him where would be the expence of Cutting a Canal from the river to the mouth of the branch, he replied, that there was no difficulty in that, for the water could be turned out of the old canal into the spring branch, and the banks of that was sufficient he the said John further observed that while the property was his that Mr David Michie was very anxious to join him in a mill and as well as I recollect he told me that the said Michie offered to be at all, or the greater part of the expence in building provided he would let him be a partner in the mill, and the said John Henderson told this deponent that he had lately seen Mr Michie and he was still anxious to get that property and said he did not doubt that he the said Michie would give me a good price for it, and advised this deponent to go and see him; which I did. I informed Mr David Michie what my bussiness was; he appeared to be willing to purchase the property and asked me the price, which I told him as well as I recollect that my price was $1000—Mr Michie did not object much to the price but we differed as to the mode of payment.—Mr Michie observed that he had a parcel of goods, the remains of his store in Milton, that if I would take the price or the greater part of the price in goods that we would trade, and as well as I recollect he told me he would let the goods come low; I observed the goods would not suit me, Mr Michie observed that as I talked of going to the Westward that I could probably make a handsome profit by them; but not wishing to take the goods we parted without coming to a bargain, Mr Michie at that time nor no other that this deponent recollects of, ever set up any claim or title to the mill seat nor no other of the property conveyed by said John to Matthew Henderson and this deponent.
            Question by Thomas Jefferson. Did Mr John Henderson when you & himself was speaking of the mill seat ever meantion any claim of Mr David Michies? Answer not that I recollect of.
            This deponent further states that at the time the property was sold at Charlottesville as above stated this deponent & Matthew Henderson advertized that as we were only acting as trustees we should convey no other title than such as was conveyed to us. Some time after the conversation with Mr Michie about the purchase of the mill seat I had an offer from Mr Craven Peyton of $750 to be paid in property at future periods after the purchase; and not being offered a better price I sold said mill seat stated in the deed of conveyance with the other property conveyed in and adjoning the town of Milton for that sum giving only a special warranty deed: that was from myself and my heirs and all persons claiming from or under me, and this deponent further saith that when he conveyed the title to Mr Peyton that he conveyed as he conceived from his purchase of the property when sold at Charlottesville, Mr Peyton being well acquainted with his title. This deponent further states that it was suggested by an attorney in presence of Mr Peyton & myself, that it would have been better for the property to have been purchased by a third person, or that he thought it improper for the property to be purchased by a trustee; I observed that I certainly had a right either as a purchaser or as a trustee. this deponent further states that he never had any possession given him of the property conveyed, but such as he derived from the said Jno Henderson under the trust: he the said Lewis & Matthew Henderson employed Wm W Henning as their counsel to draw the writings and have every thing done right.
            Question by Mr Michie—Do you recollect the price at which the above property was struck out at the sale at Charlottesville? Answer I do not but will communicate it by letter to the parties at my arrival at home in Tennessee. (the deponent accordingly informed the parties by letter from Tennessee that the property was struck out to him at £88:14).
            Question by Mr Jefferson. was there bidders for the property at the time it was struck out to your bid?
            Answer there was several bids in opposition to mine and mine the highest bid, which was made in the presence of several hundred persons and my Co security being at that time supposed to be insolvant, and myself being liable for the whole securityship, I did not wish the property sacrificed, but thought by purchasing it my self at the price I did, I could make myself safer than suffering it to go at an under rate, there was no other public sale than that at which I purchased the above property. the property was advertized jointly by Matthew Henderson & myself but whether he was at the sale or not I do not recollect, but rather think he was not, that the said Henderson knew the day of sale.
            Question by Mr Michie—Do you positively recollect that I never set up any claim to the property? Answer I do not positively know but if you did I have at this time no recollection of it.
            
            Question by Mr Michie was Capt Jno Henderson in Jail for debt at the time he made the conveyance to you and Matthew Henderson
            Answer agreeable to my present impression he was. Question by Mr Michie—have you a recollection of the presice terms of my offer to you for the mill seat and did I not wish a conveyance to be made by yourself Matthew Henderson and John Henderson for a full fee simple in the mill seat, and was I present at the public sale? Answer I have already stated in my deposition that the price I offered the mill seat to you for was $1000—I have a confused idea that you once brought a paper to my house about the purchase of property conveyed by Henderson; whether the one now shewn, is the one or not, I am not able to say, but if the same, I should have had two objections to it, the one designating the property not as conveyed to me, and the other making a general warranty instead of a special; as to your being at the sale, I am not able to say correctly, but, until you asserted that you were not present my impression was you were.
            Question by Mr Michie do you know I was not out of the county on the day of sale above stated?
            Answer I do not know.
            Question by Mr Michie why did you suppose I was at the sale?
            Answer My impression before you stated you were not there, was that you were, but on your asserting you were not I have no reason to disbeleave you.
            Question by Mr Michie—Had I purchased of you would you not have conveyed the whole of the mill seat, and not a part, it being my intention to procure the whole?
            Answer Had you have purchased of me I should only have conveyed to you such title as I advertized to sell to wit, only the conveyance of my right as trustee, or a special warranty deed only conveying my title, and them claiming under me or mearly such a conveyance as I made to Craven Peyton; as to what your intention might be I am not able to say
            Question by Mr Michie—Did I offer to purchase of you any thing further than a confirmation of my title to the mill site?
            Answer at the time I offered you the mill seat my impression is I only offered to sell you my interest in the same,—as to any confirmation in your title, I state now as I have before that I did not know of your having any.
            Question by Mr Michie—are you certain I did not apprize you of my title and that I only wished a confirmation of it by purchasing the whole of the mill seat; and did I not wish Matthew Henderson & Jno Henderson to join you in the conveyance?
            
            Answer. If you did apprize me of any title you had to the property I answer as I have before that I have no recollection of it, as to what you wished I am not able to state what it was, and as to whether you did not wish Matthew & John Henderson to join me in the Conveyance if the paper before alluded to is the one that was shewn me, the name of John & Matthew Henderson both appear in it—And further this deponent saith not
            James Lewis
          
          
            Albemarle County to wit
            The foregoing deposition taken in conformity to the Consent of the parties as above set forth was sworn to before me a Justice of the peace for the aforesaid County this 1t day of July 1812 by James Lewis
            Jno Watson  
          
        